Citation Nr: 1530069	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  13-31 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the March 2010 rating decision that granted a total disability rating based on individual unemployability (TDIU) effective December 1, 2009.


REPRESENTATION

Veteran represented by:	Harold H. Hoffman-Logsdon III, Attorney


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1974 to 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision of the Anchorage, Alaska, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
Historically, the RO granted a TDIU in March 2010.  In April 2010, the Veteran filed a notice of disagreement (NOD) and the RO issued a statement of the case (SOC) in August 2010.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction (AOJ) mails the SOC to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302 (b)(2014).  Following the August 2010 SOC, a November 2011 letter from the Veteran's representative was the first correspondence that could have been construed as a substantive appeal.  As the November 2011 letter was received more than 60 days after the AOJ issued the August 2010 SOC and more than 1 year after the issuance of the March 2010 rating decision, the March 2010 rating decision is final and the issue of entitlement to an earlier effective date for TDIU was not perfected.  38 C.F.R. § 20.202 (2014) ("Proper completion and filing of a substantive appeal are the last actions the appellant needs to take to perfect an appeal.").  As such, the November 2011 correspondence is properly construed as a new claim for an earlier effective date.  The Board will address this claim on the basis of asserted CUE in the March 2010 rating decision rating decision, rather than as a claim for an earlier effective date, as there can be no free-standing claims for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  In May 2013, the RO denied the claim of CUE and the Veteran filed a NOD in July 2013.  In October 2013, the RO issued a SOC and the Veteran filed a timely substantive appeal in November 2013.  Accordingly, the only issue before the Board is whether there was CUE in the March 2010 rating decision that granted a TDIU effective December 1, 2009.


FINDING OF FACT

The March 2010 decision constituted a reasonable exercise of judgment based on the application of extant law to the facts that were then known.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 1, 2009, for the award of TDIU based on CUE in the March 2010 rating decision have not been met.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.105, 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  

A previous determination which is final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed.  For the purpose of authorizing benefits, a rating or other decision that constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  See Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir.) (expressly holding that in order to prove the existence of clear and unmistakable error, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision); Hines v. Principi, 18 Vet. App. 227, 235 (2004).  

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set forth a three-pronged test for determining when there is clear and unmistakable error present in a prior rating decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. at 313-14.  

As to the first prong of the Russell test, the Court has held that allegations that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error.  See Baldwin v. West, 13 Vet. App. 1, 5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Further, the Court has held that the VA's breach of its duty to assist cannot form a basis for a claim of clear and unmistakable error.  See Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

As a threshold matter, the Board finds that the arguments advanced by the Veteran allege clear and unmistakable error with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).  The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The central inquiry "is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Merits

In February 2001, the RO granted service connection for asthma and allergic pruritus, the Veteran's sole service-connected disabilities, awarding initial 30 and 10 percent disability ratings, respectively.  The Veteran filed a notice of disagreement with the February 2001 rating decision and raised the issue of entitlement to a TDIU, which was denied by the Board denied in December 2006.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in January 2009, on the basis of a Memorandum Decision, vacated the denial and remanded the matter to the Board, which in August 2009 remanded the appeal to the RO.  In March 2010, the RO awarded a TDIU, effective December 1, 2009, the date of a VA medical examination after which the examiner opined that the Veteran's asthma rendered him unemployable.

The Veteran asserts that June 19, 2001, is the proper effective date for TDIU, rendering the March 2010 rating decision to the contrary based on CUE.

First, he contends that the evidence shows that he was unemployable as early as February 19, 1998, the date that VA was notified of the August 12, 1995, Social Security Administration (SSA) decision that found him unemployable due to asthma.  See Claim (Sept. 2012); Substantive Appeal (Nov. 2013).  He further asserts that the RO improperly relied on other SSA records that show that he was unemployable due to nonservice-connected disabilities.  Second, he contends that VA failed to provide an examination to address employability until December 2009, even though he raised the issue of entitlement to a TDIU in June 2001.  As such, he concludes that the proper effective date should be June 19, 2001, the later of the date of entitlement and the date of claim.

Here, the March 2010 rating decision specifically acknowledged and evaluated the Veteran's SSA records, including the August 12, 1995, decision.  The RO concluded that the December 1, 2009, VA medical opinion is the "earliest medical evidence/findings reporting that [the Veteran was] unemployable solely due to service-connected disabilities."  Rating Decision, 5 (Mar. 2010).

As to the Veteran's first contention, he essentially contends that the RO improperly weighed the evidence in determining the date of entitlement to a TDIU, that is, the date that his service-connected disabilities alone were of sufficient severity to produce unemployability.  He does not assert that the facts that were known at the time of the March 2010 rating decision were incorrect.  As such, his allegation that the RO improperly weighed and evaluated the evidence cannot support a finding of CUE.  Caffrey.  Additionally, VA is not bound by the determinations of SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA)

As to the Veteran's second contention, he contends that the RO breached its duty to assist by not providing a VA examination prior to December 2009.  A breach of the duty to assist cannot support a finding of CUE.  Caffrey; see also Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002) (noting that an incomplete record, factually correct in all other respects, is not CUE).

Further, as noted in the introduction, the Veteran did not perfect an appeal of the RO's March 2010 determination.  The law is well settled that a claim of entitlement to an earlier effective date for an award is a distinct issue from the grant of the benefit.  Barrera v. Gober, 122 F.3d 1030 (Fed. Cir 1997).   

In sum, the Board finds that the Veteran has not established that the correct facts, as known at the time, were not before the RO March 2010, and has not shown that any incorrect application of law was outcome determinative (i.e., the outcome would have been manifestly different).  Thus, the Board finds there was no CUE in the March 2010 rating decision.


ORDER

The request to reverse the March 2010 rating decision that awarded TDIU effective December 1, 2009, on the basis of CUE, is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


